 Case 18-27705        Doc 134   Filed 06/12/19 Entered 06/12/19 19:49:19         Desc Main
                                 Document     Page 1 of 18


Brian M. Rothschild, USB #15316
Grace S. Pusavat, USB #15713
Michael R. Brown, USB #16007
PARSONS BEHLE & LATIMER
201 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: 801.532.1234
Facsimile: 801.536.6111
BRothschild@parsonsbehle.com
GPusavat@parsonsbehle.com
MBrown@parsonsbehle.com
ecf@parsonsbehle.com

Attorneys for Sugarloaf Holdings, LLC


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


In re:                                                       Case No. 18-27705

SUGARLOAF HOLDINGS, LLC,                                         Chapter 11

         Debtor.                                          Judge Kevin R. Anderson


                           PLAN OF REORGANIZATION
                      UNDER CHAPTER 11 OF THE BANKRUPTCY
                       CODE OF SUGARLOAF HOLDINGS, LLC


         Sugarloaf Holdings, LLC (“Sugarloaf” or the “Debtor”), debtor and debtor in

possession in the above-captioned chapter 11 case, by and through its counsel, hereby proposes

its Plan of Reorganization (the “Plan”) under chapter 11 of title 11 of the United States Code

(the “Bankruptcy Code”).

                                        ARTICLE I
                                        SUMMARY

         The Debtor has both secured and unsecured debt. As of Petition Date, the Debtor had

approximately $13,297,506 in secured debt obligations and $2,106,231 in general unsecured




4851-5260-9925v13
    Case 18-27705    Doc 134     Filed 06/12/19 Entered 06/12/19 19:49:19            Desc Main
                                  Document     Page 2 of 18


claims. Bank of the West holds the largest secured claim, secured by a first-lien Deed of Trust

on the Debtor’s real property and a lien secured by the Debtor’s accounts and personal property.

The Debtor also has a secured debt obligation to AGCO Finance LLC, secured by certain

specific assets purchased through such funding. The Debtor incurred unsecured trade debt for

goods and services, suppliers, and independent contractors in the ordinary course of its business.

        By the Plan the Debtor proposes to (a) pay its unclassified administrative priority claims

in full; (b) pay Bank of the West in full over time under section 1129(b)(2)(A)(i) of the

Bankruptcy Code; (c) pay in full over time its secured creditor, AgCo; (d) pay all general

unsecured claims over time; and (e) voluntarily subordinate its insider general unsecured claim

so that this claim will not receive any payment until all others are paid in full. The treatment of

Claims and Equity Interests in each class is summarized as follows:

Class           Type of Allowed Claim       Impairment/Voting         Recovery/
                or Equity Interest                                    Treatment
                                            Impaired                  • Pay in full
                                            Entitled to Vote          • Term 7 years
                First-lien secured: Bank                              • Interest at 6%
1
                of West                                               • Annual payments on 25
                                                                      year amortization schedule
                                                                      • Retains Security Interests
                                            Impaired                  • Pay in full
                                            Entitled to Vote          • Term 5.5 years
                                                                      • Interest at 6%
2               Secured Creditor: AgCo
                                                                      • Annual payments on 5.5
                                                                      year amortization schedule
                                                                      • Retains Security Interests
                                            Impaired                  • Pay in full
                                            Entitled to Vote          • Term 4 years
                                                                      • Interest at Federal
                All General Unsecured
3                                                                     Judgment Rate
                Claims
                                                                      • Semiannual payments on
                                                                      4 year amortization
                                                                      schedule




                                                2
4851-5260-9925v13
    Case 18-27705    Doc 134     Filed 06/12/19 Entered 06/12/19 19:49:19            Desc Main
                                  Document     Page 3 of 18


                                            Impaired                  • Insider Claim
                                            Entitled to Vote but      • Voluntarily subordinated
                Insider General
4                                           insider class             • No payments until all
                Unsecured Claim
                                                                      others are paid in full
                                                                      • Will retain note
                                            Unimpaired                • Unaffected
                Equity Interests in the     Not entitled to vote
5
                Debtor


        All creditors and equity security holders should refer to Articles III through VI of

this Plan for information regarding their precise treatment.           Because some classes are

entitled to vote on the Plan, the Debtor will solicit acceptance of the Plan from holders of Claims

entitled to vote. The Debtor will distribute a Disclosure Statement to all parties in interest upon

approval by the Bankruptcy Court. The Debtor submits that the Disclosure Statement associated

with this Plan contains adequate information for all parties in interest to make an informed

judgment as to whether they will support or object to the Plan, including information regarding

the risks associated with the Plan, and the rights of creditors and equity security holders

hereunder.

        YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE PAPERS

CAREFULLY AND DISCUSS THEM WITH YOUR ATTORNEY, IF YOU HAVE ONE.

IF YOU DO NOT HAVE AN ATTORNEY, YOU MAY WISH TO CONSULT ONE.

                                           ARTICLE II
                                          DEFINITIONS

        Capitalized words not otherwise defined in this Plan have the following meanings:

               (1)     Administrative Expense Claim means any Claim arising from the
        administration of the Debtor’s chapter 11 case as provided in section 503 of the
        Bankruptcy Code that is entitled to priority under section 507(a)(1) of the Bankruptcy
        Code, including, without limitation, (a) fees and expenses of the Debtor’s professionals
        Allowed pursuant to an Order of the Bankruptcy Court and (b) all fees and charges
        assessed against the Debtor’s estate under 28 U.S.C. § 1930.




                                                3
4851-5260-9925v13
 Case 18-27705         Doc 134    Filed 06/12/19 Entered 06/12/19 19:49:19            Desc Main
                                   Document     Page 4 of 18


                (2)    Allowed or Allowance means a Claim for which a Proof of Claim was
        filed by the applicable Claims Bar Date and (a) to which no objection was filed prior to
        180 days after the Effective Date; (b) if an objection was filed prior to 180 days after the
        Effective Date, a Claim with respect to which the Bankruptcy Court has entered a final
        non-appealable order that such Claim is Allowed under section 502 of the Bankruptcy
        Code; or (c) any Claim otherwise Allowed by an order of the Bankruptcy Court under a
        final non-appealable order under section 502 of the Bankruptcy Code.

               (3)    Action means any judicial, administrative or other action including,
        without limitation, all actions encompassed within section 362(a) of the Bankruptcy
        Code.

               (4)     Avoidance Action means any Cause of Action arising or held by the
        Debtor’s estate under sections 502, 510, 541, 544, 545, 547, 548, 549, 550 or 553 of the
        Bankruptcy Code, or under related state or federal statutes and common law, including
        fraudulent transfer laws.

                (5)    Bankruptcy Code means title 11 of the United States Code as in effect on
        the Petition Date.

                (6)    Bankruptcy Court means the United States Bankruptcy Court for the
        District of Utah.

               (7)     Cash means lawful currency of the United States of America (including
        wire transfers, cashier’s checks drawn on a bank insured by the Federal Deposit
        Insurance Corporation, certified checks and money orders).

                (8)    Causes of Action means, without limitation, any and all actions, causes of
        action, defenses, liabilities, obligations, rights, suits, debts, sums of money, damages,
        judgments, claims or proceedings to recover money or property and demands of any
        nature whatsoever, whether known or unknown, in law, equity or otherwise, including,
        without limitation, Avoidance Actions, that are owned or held by the Debtor or its estate
        at any time.

               (9)     Sugarloaf means Sugarloaf Holdings, LLC, the debtor and debtor in
        possession in Case No. 18-27705 pending in the Bankruptcy Court.

                (10)   Claim has the meaning set forth in section 101(5) of the Bankruptcy Code.

               (11) Claims Bar Date means (a) April 15, 2019 for a Proof of Claim filed by a
        government unit, (2) 60 days after the Confirmation Date for all Administrative Expense
        Claims; and (3) February 13, 2019 for a Proof of Claim for all other Creditors and
        Claims.

                (12) Confirmation Date means the date that the Confirmation Order becomes a
        final, non-appealable order and on which no stay of the Confirmation Order is in effect.



                                                 4
4851-5260-9925v13
 Case 18-27705         Doc 134    Filed 06/12/19 Entered 06/12/19 19:49:19            Desc Main
                                   Document     Page 5 of 18


               (13) Confirmation Order means the order entered by the Bankruptcy Court
        confirming the Plan.

                (14) Debtor means Sugarloaf Holdings, LLC, whether before or after the
        Petition Date and whether before or after the Confirmation Date, the Effective Date, and
        any direct or indirect successor of Sugarloaf Holdings, LLC.

               (15) Disallowed means a Claim for which either (a) the Bankruptcy Court has
        entered a final non-appealable order that such Claim is disallowed under section 502 of
        the Bankruptcy Code or (b) any Claim for which a Proof of Claim was not filed by the
        applicable Claims Bar Date.

                (16) Disclosure Statement means the Disclosure Statement filed in support of
        this Plan, and any amendments thereto, as approved by the Bankruptcy Court, consistent
        with section 1125 of the Bankruptcy Code.

                (17) Disputed means a Claim for which a Proof of Claim was filed prior to the
        applicable Claims Bar Date that has not been Allowed or Disallowed by a final non-
        appealable order and as to which the Debtor or another party in interest has filed an
        objection prior to the Effective Date.

               (18) Effective Date means the first business day 14 days after the Confirmation
        Date or the first such day after such date that all conditions precedent to Confirmation are
        achieved.

               (19) Equity Interest means the interest of any holder of any stock or
        membership interest in the Debtor and any and all options, warrants and rights,
        contractual or otherwise, to acquire any stock in the Debtor, as such interest exist
        immediately prior to the Effective Date.

                 (20) Executory Contract means the executory contracts and unexpired leases
        listed in Schedule G of the Debtor’s Statement of Financial Affairs, located at docket
        # 28 of the above-captioned case.

                (21)   Petition Date means October 15, 2018.

                (22) Plan Supplement means exhibits and other documents filed in support of
        this Plan, which are incorporated by reference where applicable in the Plan.

                (23) Priority Claims means any and all Claims (or portions thereof), if any,
        entitled to priority under section 507(a) of the Bankruptcy Code other than
        Administrative Expense Claims and Priority Tax Claims.

                (24) Priority Tax Claims means any Claim of a governmental unit entitled to
        priority under section 507(a)(8) of the Bankruptcy Code.

              (25) Professional means those persons employed under an order of the
        Bankruptcy Court in accordance with sections 327 and 1103 of the Bankruptcy Code

                                                 5
4851-5260-9925v13
 Case 18-27705         Doc 134    Filed 06/12/19 Entered 06/12/19 19:49:19             Desc Main
                                   Document     Page 6 of 18


        and to be compensated for services under sections 327, 328, 329, 330, 331 or 503 of
        the Bankruptcy Code.

                (26)   Proof of Claim means a proof of claim filed with the Bankruptcy Court.

               (27) Secured or Secured Claim means a Claim against the Debtor that is
        secured by an unavoidable Security Interest in the Debtor’s property.

                (28) Security Interest means a lien, pledge, right of setoff, or other security
        interest under the Utah Uniform Commercial Code or other applicable law.

                (29)   Unclassified Claim has the meaning set forth in Section 3.01 hereof.

                (30) Unsecured means a Claim against the Debtor other than a Priority Claim
        or a Secured Claim.

               (31) U.S. Trustee Fees means all fees required to be paid by 28 U.S.C.
        § 1930(a)(6) that accrue until the case is closed, dismissed, or converted to another
        chapter of the Bankruptcy Code.

                                       ARTICLE III
                                   UNCLASSIFIED CLAIMS

         Section 3.01 Unclassified Claims

        As provided in Section 1123(a)(1) of the Bankruptcy Code, Administrative Expense
Claims and Priority Tax Claims are not classified for the purposes of voting on or receiving
distributions under the Plan (the “Unclassified Claims”). All Unclassified Claims are instead
treated separately in accordance with the terms in this Article.

                (1)       General. Except as otherwise agreed to by the Debtor and the holder of an
        Allowed Administrative Expense Claim, each such holder shall be paid in full in Cash on
        the later of (i) the date such Allowed Administrative Expense Claim becomes due in
        accordance with its terms, and (ii) the Effective Date. If the Debtor Disputes any portion
        of an Administrative Expense Claim, the Debtor shall pay the Allowed portion of such
        Claim in full in Cash within 30 days after the entry of a Final Order Allowing such
        Disputed Administrative Expense Claim.

                (2)    U.S. Trustee’s Fees. All U.S. Trustee’s Fees shall be paid in full without
        prior approval pursuant to 28 U.S.C. § 1930 on or before the Effective Date and continue
        to be timely paid until the case is closed, dismissed, or converted to another chapter of the
        Bankruptcy Code.

                (3)    Professional Compensation and Expense Reimbursement Claims.

        Each estate professional shall file a final application for the allowance of compensation
for services rendered and reimbursement of expenses incurred through and including the
Confirmation Date on or before the applicable Claims Bar Date. Any award of such

                                                  6
4851-5260-9925v13
 Case 18-27705        Doc 134      Filed 06/12/19 Entered 06/12/19 19:49:19         Desc Main
                                    Document     Page 7 of 18


compensation or reimbursement granted by the Bankruptcy Court shall be paid (i) within fifteen
days of the entry of the Final Order of the Bankruptcy Court approving such award, unless a stay
is obtained, or (ii) upon such other terms as may be mutually agreed upon between such holder
of an Allowed Administrative Expense Claim and the Debtor.

        (b)     Priority Tax Claims.

        Each holder of an Allowed Priority Tax Claim shall be paid either (i) upon such terms as
may be agreed to between the Debtor and such holder of an Allowed Priority Tax Claim, (ii) in
full in Cash on the later of the Effective Date or the date that such Allowed Priority Tax Claim
would have been due if the chapter 11 case had not been commenced, or (iii) in regular annual
installment payments over a period ending no later than 2 years after the Petition Date, in
accordance with section 1129(a)(9)(C) of the Bankruptcy Code.

                                  ARTICLE IV
                CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS

         Section 4.01 Class 1. Bank of the West Claims

        Class 1 consists of Bank of the West’s Secured Claim Secured by a first-priority Security
Interest on the Debtor’s real property, the Debtor’s accounts, and personal property.

         Section 4.02 Class 2. AgCo Secured Claim

        Class 2 consists of AgCo’s Secured Claim Secured by a Security Interest on certain items
of the Debtor’s farm equipment.

         Section 4.03 Class 3. General Unsecured Claims

       Class 3 consists of all General Unsecured Claims that are not Priority Claims or the
Class 5 Insider Subordinated Unsecured Claim.

         Section 4.04 Class 4. Subordinated Insider Unsecured Claim.

        Class 4 consists of the Claims held by Gray Holdings, Inc.

         Section 4.05 Class 5. Equity Interests.

        Class 5 consists of all Equity Interests in the Debtor.

                            ARTICLE V
      TREATMENT OF CLAIMS AND EQUITY INTERESTS UNDER THE PLAN

        Claims and Equity Interests will be treated as follows under this Plan:




                                                  7
4851-5260-9925v13
 Case 18-27705        Doc 134     Filed 06/12/19 Entered 06/12/19 19:49:19             Desc Main
                                   Document     Page 8 of 18


         Section 5.01 Class 1. Bank of the West Claims.

        (a)     Treatment

       Commencing after the Effective Date or the date on which the Bank of the West Claims
become Allowed Claims, the Debtor will pay the Bank of the West Claims in full in Cash over 7
years with the first payment to be due November 15, 2019. Payment will be made in equal
annual installment payments of principal and interest using a customary mortgage-style
amortization amortized over a 25 year period, computed with a simple interest rate of 6% per
annum. Bank of the West’s Security Interest will pass through unaffected by the chapter 11 case
and continue and be thereafter governed under applicable law.

        (b)     Impairment

        Class 1 is impaired.

        (c)     Voting

        Because Class 1 is impaired, it will be entitled to vote on the Plan. If Class 1 does not
vote for the Plan, the Debtor requests Confirmation under section 1129(b) of the Bankruptcy
Code.

         Section 5.02 Class 2. AgCo Claims.

        (a)     Treatment

        Commencing on the later of 30 days after the Effective Date or the date on which the
AgCo Claims become Allowed Claims, the Debtor will pay the AgCo Claims in full in Cash
over 5.5 years. Payment will be made in equal annual installment payments of principal and
interest using a customary mortgage-style amortization, computed with an interest rate of 6%
simple interest per annum amortized over 5.5 years. AgCo’s Security Interest will pass through
unaffected by the chapter 11 case and continue and be thereafter governed under applicable law.

        (b)     Impairment

        Class 2 is impaired.

        (c)     Voting

        Because Class 2 is impaired, it will be entitled to vote on the Plan. If Class 2 does not
vote for the Plan, the Debtor requests Confirmation under section 1129(b) of the Bankruptcy
Code.

         Section 5.03 Class 3. General Unsecured Claims.

        (a)     Treatment

       Commencing on the later of 30 days after the Effective Date or the date on which any
given General Unsecured Claim becomes an Allowed General Unsecured Claim, the Debtor will

                                                 8
4851-5260-9925v13
 Case 18-27705        Doc 134     Filed 06/12/19 Entered 06/12/19 19:49:19             Desc Main
                                   Document     Page 9 of 18


pay Allowed General Unsecured Claims in full with interest over 4 years. Payment will be made
in equal semiannual installment payments of principal and interest using a customary mortgage-
style amortization, computed with an Federal Judgment interest rate of 2.66% per annum, the
Federal Judgment Rate in effect as of the Petition Date.

        (b)     Impairment

        Class 3 is impaired.

        (c)     Voting

        Because Class 3 is impaired, it will be entitled to vote on the Plan. If Class 3 does not
vote for the Plan, the Debtor requests confirmation under section 1129(b) of the Bankruptcy
Code.

         Section 5.04 Class 4. Insider General Unsecured Claim.

        (a)     Treatment

      The Insider General Unsecured Claim will be subordinated under section 510 of the
Bankruptcy Code. The Debtor will not make any distribution on account of the Insider General
Unsecured Claim until all other Claims are paid in full.

        (b)     Impairment

        Class 4 is impaired.

        (c)     Voting

        Because Class 4 is impaired, it will be entitled to vote on the Plan.

         Section 5.05 Class 5. Equity Interests.

        (a)     Treatment

       All holders of Equity Interests will be unaffected by the Plan and will continue to hold
such Equity Interests in the Debtor after the Effective Date as before the Petition Date.

        (b)     Impairment

        Class 5 is unimpaired.

        (c)     Voting

        Because Class 5 is unimpaired, it is deemed to accept the Plan and will not be entitled to
vote.




                                                  9
4851-5260-9925v13
 Case 18-27705        Doc 134     Filed 06/12/19 Entered 06/12/19 19:49:19            Desc Main
                                  Document      Page 10 of 18


                                        ARTICLE VI
                                     DISPUTED CLAIMS

         Section 6.01 Objections to Disputed Claims

        Any objections to Claims may be brought, if at all by the Debtor or any party in interest
prior to 180 days after the Effective Date.

         Section 6.02 Estimation of Claims

        The Debtor may, at any time, request that the Bankruptcy Court estimate any Disputed
Claim under section 502(c) of the Bankruptcy Code, and the Bankruptcy Court shall have
jurisdiction to estimate such Claim at any time, including, without limitation, during litigation
concerning such Claim or an objection to such Claim. The Debtor shall be entitled to request
that the Bankruptcy Court determine either the Allowed amount of such Claim or a maximum
limitation on such Claim. If the Bankruptcy Court determines the maximum limitation of such
Claim, such determination shall not preclude the Debtor from pursuing any additional
proceedings to object to any ultimate payment of such Claim. If the Bankruptcy Court
determines the Allowed amount of such Claim, the amount so determined shall be deemed the
amount of the Disputed Claim for all purposes under this Plan. All such proceedings are
cumulative and not exclusive remedies.

         Section 6.03 Delay of Distribution on Disputed Claims

       No distribution will be made on account of any Disputed Claim unless and until such
Claim is Allowed.

         Section 6.04 Settlement of Disputed Claims

        Subject to Court approval under Rule 9019 of the Federal Rules of Bankruptcy
Procedure, the Debtor will have the power and authority to settle and compromise any Disputed
Claim either before and after the Effective Date; provided, however, that after the Effective Date,
the Debtor may, in its sole and absolute discretion, agree to compromise any Disputed Claim by
private agreement without the need for approval under Rule 9019 of the Federal Rules of
Bankruptcy Procedure with the holder thereof if the amount to be paid under the terms of such
settlement is less than $10,000.

                                  ARTICLE VII
                    EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         Section 7.01 Assumed Executory Contracts and Unexpired Leases

        The Debtor assumes only the following executory contracts or unexpired leases effective
on the Effective Date of this Plan, with the following cure amounts payable within 30 days of the
Effective Date of this Plan:




                                                10
4851-5260-9925v13
 Case 18-27705       Doc 134     Filed 06/12/19 Entered 06/12/19 19:49:19               Desc Main
                                 Document      Page 11 of 18


         Name of Party              Executory Contract or Unexpired Lease          Cure Amount

Farm Credit Leasing Services       Unexpired Lease – 5 years remain                $65,535.63
Corporation
BLM Grazing Permit – Holden        Unexpired Lease – 20+ years remain              $0
Winter Allotment 4304490 and
4303736 and Anderson
Allotment 4303717


       The Debtor also submits that the Debtor’s financial wherewithal as a going concern,
including under and as set forth in the Disclosure Statement and to be proven with evidence at
the Confirmation Hearing if requested, constitute adequate assurance of future performance.

     ANY NON-DEBTOR PARTY TO ANY EXECUTORY CONTRACT OBJECTING
TO THE ABOVE CURE AMOUNTS OR ADEQUATE ASSURANCE OF FUTURE
PERFORMANCE AND THE ASSUMPTION OF SUCH EXECUTORY CONTRACT OR
UNEXPIRED LEASE MUST FILE AN OBJECTION IN THE BANKRUPTCY COURT
AND SERVE IT ON THE DEBTOR PRIOR TO THE ENTRY OF THE
CONFIRMATION ORDER.

        Any counterparty to the above executory contracts or unexpired leases who fails to file an
objection to the proposed cure amounts, adequate assurance, or assumption prior to the entry of
the Confirmation Order will be deemed to have accepted such cure amount in full satisfaction
and cure of all defaults and other amounts due through and including the Effective Date, and will
have no further claim against the Debtor therefor. Further such counterparties who fail to file an
objection are deemed to accept the assumption of their executory contract or unexpired lease by
the Debtor.

       If any executory contract has been inadvertently left off of the above list of executory
contracts to be assumed, the Debtor reserves its right to modify this Plan to assume any such
executory contract, on appropriate notice to the counterparty to such contract, by filing an
amended list of assumed executory contracts at any time up to and including the Effective Date.

         Section 7.02 Rejected Executory Contracts and Unexpired Leases

        The Debtor will be conclusively deemed to have rejected all executory contracts and
unexpired leases not expressly assumed under Section 7.01 above upon the Effective Date. A
proof of a claim arising from the rejection of an executory contract or unexpired lease under this
section must be filed no later than 10 days after the entry of the Confirmation Order, and such
Claim will be Allowed or Disallowed as if the Proof of Claim had been filed prior to the
applicable Claims Bar Date.

                                 ARTICLE VIII
                    MEANS FOR IMPLEMENTATION OF THE PLAN

        The Debtor will implement the Plan as follows:


                                                11
4851-5260-9925v13
 Case 18-27705        Doc 134     Filed 06/12/19 Entered 06/12/19 19:49:19              Desc Main
                                  Document      Page 12 of 18


         Section 8.01 Revesting of Assets of the Estate

        On the Effective Date, all property of the Debtor’s estate shall re-vest in the Debtor,
including, without limitation, all real and personal property, all Causes of Action, interests,
claims, rights under any contracts (executory or otherwise), against any person.

         Section 8.02 Specific Post-Confirmation Debtor’s Preservation of Causes of Action

         Specifically, the Debtor preserves and reserves its rights and hereby declare its intent to
prosecute all Causes of Action and defenses whenever arising, whether arising from the pre-
Petition Date or post-Petition Date periods, including, without limitation, all claims for lender
liability or similar claims, unfair or deceptive business practice, fraud, fraud in the inducement,
theft of trade secrets, misappropriation, duress, fraudulent transfer, avoidance, recharacterization,
subordination, avoidance of liens and security interests, unjust enrichment, breach of contract,
setoff, or otherwise., including, without limitation, claims against insiders, Bank of the West,

         Section 8.03 Continuation of Bankruptcy Code Anti-Discrimination Provisions

        A governmental unit may not deny, revoke, suspend, or refuse to renew a license, permit,
charter, franchise, or other similar grant to, condition such a grant to, or discriminate with respect
to such a grant against, the Debtor or another Person with whom the Debtor have been or are
associated or affiliated, solely because of the commencement, continuation, or termination of the
Bankruptcy Case or because of any provision of the Plan or the legal effect of the Plan, and the
Confirmation Order will constitute an express injunction against any such discriminatory
treatment by a governmental unit.

         Section 8.04 Injunction Against Pre-Petition Date Actions

        Beginning on the Confirmation Date, and by effect of the Confirmation Order, all
prepetition Actions will be enjoined, and the parties’ rights thereunder will thereafter be
governed by their treatment under Article V of this Plan and the Confirmation Order. No person
may commence or continue any Action against the Debtor arising from events occurring prior to
the Petition Date, and all such liabilities therefor will be discharged under Article X of this Plan.

                                 ARTICLE IX
                     MISCELLANEOUS AND GENERAL PROVISIONS

         Section 9.01 Definitions and Rules of Construction

        Except as otherwise provided in this Plan, the definitions and rules of construction set
forth in sections 101 and 102 of the Bankruptcy Code apply when terms defined or construed in
the Bankruptcy Code are used in this Plan.

         Section 9.02 Severability

      If any provision in this Plan is determined to be unenforceable, the determination will in
no way limit or affect the enforceability and operative effect of any other provision of this Plan.


                                                 12
4851-5260-9925v13
 Case 18-27705        Doc 134     Filed 06/12/19 Entered 06/12/19 19:49:19             Desc Main
                                  Document      Page 13 of 18


         Section 9.03 Default of Plan or Assumed or Reinstated Agreements

        In the event of any default of the provisions of this Plan or any agreement entered into,
assumed, or reinstated hereunder, a creditor or party in interest aggrieved by such default may
provide written notice to the Debtor. The notice of default must describe with specificity the
nature of the default alleged and the steps required to cure such default. The Debtor shall have
thirty days after receipt of notice of default to cure such default. If the Debtor does not cure such
default within thirty days after receipt of a notice of default, then a creditor or party in interest
aggrieved by such default may apply to the Bankruptcy Court to compel compliance with the
applicable provisions of the Plan. The Bankruptcy Court, after notice and a hearing, shall
determine whether a default occurred, and if a default occurred, whether such default is material
and whether it has been cured. Upon finding a material uncured default, the Bankruptcy Court
may issue such orders as may be appropriate, including an order compelling compliance with the
pertinent provisions of the Plan. Until the Bankruptcy Court issues an order determining that the
Debtor is in default, the terms of this Plan shall govern.

         Section 9.04 Binding Effect

       The rights, obligations, limitations, and injunctions of, for, or against any person or entity
named or referred to in this Plan will be binding upon and will inure to the benefit of the
successors or assigns of such person or entity.

         Section 9.05 Controlling Law

       Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
Code or the Federal Rules of Bankruptcy Procedure), the laws of the State of Utah govern this
Plan and any agreements, documents, and instruments executed in connection with this Plan.

         Section 9.06 Retention of Bankruptcy Court Jurisdiction

        The Bankruptcy Court will retain and have exclusive jurisdiction over any matter arising
under the Bankruptcy Code arising in or related to the Debtor’s chapter 11 case or the Plan, or
that relates to any of the following:

                (1)     consistent with Article VII, hereof, to resolve any matter related to the
        assumption or rejection of any executory contract or unexpired lease to which the Debtor
        is a party or with respect to which the Debtor may be liable and to hear and determine
        any Claim arising therefrom;

              (2)    to enter such orders as may be necessary or appropriate to implement or
        consummate the provisions of the Plan;

                (3)     to determine all motions, adversary proceedings, applications, and
        contested or litigated matters that may be pending on the Effective Date or that, pursuant
        to the Plan, may be instituted by the Debtor prior to or after the Effective Date;

               (4)     to ensure that distributions to holders of Allowed Claims are accomplished
        as provided in the Plan;

                                                 13
4851-5260-9925v13
 Case 18-27705         Doc 134    Filed 06/12/19 Entered 06/12/19 19:49:19             Desc Main
                                  Document      Page 14 of 18


                (5)    to hear and determine any timely objection to a Claim or Proof of Claim;

               (6)    to enter and implement such orders as may be appropriate in the event the
        Confirmation Order is for any reason stayed, revoked, modified, reversed, or vacated;

               (7)     to issue such orders in aid of execution of the Plan, to the extent
        authorized by section 1142 of the Bankruptcy Code;

               (8)     to consider any modification of the Plan, to cure any defect or omission, or
        reconcile any inconsistency in any order of the Bankruptcy Court, including the
        Confirmation Order, consistent with section 1127 of the Bankruptcy Code;

               (9)     to hear and determine all applications for awards of compensation for
        services rendered and reimbursement of expenses incurred by the Debtor’s professionals;

                (10) to determine any other matter that may arise in connection with or that is
        related to the Plan, or any contract, instrument, release, or other agreement or document
        created in connection herewith, unless such agreements or documents contain express
        enforcement or dispute resolution provisions, in which case, such provisions should
        govern;

                (11) to hear and determine matters concerning state, local, and federal Taxes in
        accordance with sections 346, 505, and 1146 of the Bankruptcy Code (including, without
        limitation, any matter relating to tax refunds, and any request by the Debtor for an
        expedited determination of tax under section 505(b) of the Bankruptcy Code with respect
        to the Debtor;

               (12) to hear any other matter or for any purpose specified in the Confirmation
        Order that is not inconsistent with the Bankruptcy Code; and

                (13)   to enter a final decree closing the chapter 11 case.

         Section 9.07 Corporate Governance

        On the Effective Date, the Debtor’s corporate charter and membership agreement will be
and hereby are amended to prohibit issuance of non-voting equity securities as set forth in
section 1123(a)(6) of the Bankruptcy Code.

       On or as soon as practical after the Effective Date, the Debtor may modify its corporate
organization for any permissible purposes, including for tax efficiency, corporate governance,
and other permissible purposes not inconsistent with this Plan.

         Section 9.08 Setoffs

       Except as otherwise provided in this Plan, nothing contained in this Plan shall constitute a
waiver or release by the Debtor of any rights of setoff the Debtor may have against any person.




                                                 14
4851-5260-9925v13
 Case 18-27705        Doc 134     Filed 06/12/19 Entered 06/12/19 19:49:19             Desc Main
                                  Document      Page 15 of 18


         Section 9.09 Amendment or Modification of Plan

        The Debtor may alter, amend, or modify the Plan in writing or orally at any hearing,
including the Confirmation Hearing, at any time prior to or on the Confirmation Date, provided
that the Plan, as altered, amended or modified, satisfies the conditions of sections 1122 and 1123
of the Bankruptcy Code, and the Debtor shall have complied with section 1125 of the
Bankruptcy Code. The Plan may be altered, amended or modified at any time before or after the
Confirmation Date and before substantial consummation, provided that the Plan, as altered,
amended or modified, satisfies the requirements of sections 1122 and 1123 of the Bankruptcy
Code and the Bankruptcy Court, after notice and a hearing, confirms the Plan, as altered,
amended or modified, under section 1129 of the Bankruptcy Code. A holder of a Claim that has
accepted the Plan shall be deemed to have accepted the Plan, as altered, amended or modified, if
the proposed alteration, amendment or modification does not materially and adversely change
the treatment of the Claim of such holder. The Debtor may, without notice to holders of Claims
insofar as it does not materially and adversely affect the interests of any such holders, correct any
defect or omission in this Plan and any exhibit hereto.

         Section 9.10 Post-Confirmation Fees, Final Decree

       The Debtor shall be responsible for the payment of any post-confirmation fees due
pursuant to 28 U.S.C. §1930 and the filing of post-confirmation reports, until a final decree is
entered.

         Section 9.11 Filing of Additional Documents

       On or before substantial consummation of the Plan, the Debtor shall file with the
Bankruptcy Court any agreements or other documents, including the Plan Supplement, that may
be necessary or appropriate to effectuate and further evidence the terms and conditions hereof.

         Section 9.12 Inconsistency

        In the event of any inconsistency between the Plan and the Disclosure Statement, or any
other instrument or document created or executed pursuant to the Plan, including the Plan
Supplement, the terms of the Plan shall govern. In the event of any inconsistency between the
Plan and the Confirmation Order, the Confirmation Order shall govern.

                                      ARTICLE X
                               DISCHARGE AND INJUNCTION

         Section 10.01    Continuation of Injunction or Stays Until Effective Date

        All injunctions or stays provided for in the Bankruptcy Case under Sections 105 or 362 of
the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall remain in
full force and effect until the Effective Date.




                                                 15
4851-5260-9925v13
 Case 18-27705        Doc 134      Filed 06/12/19 Entered 06/12/19 19:49:19              Desc Main
                                   Document      Page 16 of 18


          Section 10.02   Post-Confirmation Date Injunction

        On the Confirmation Date, the Debtor will be discharged from any debt that arose before
Confirmation Date of the Plan, subject to the occurrence of the Effective Date, to the full extent
specified in section 1141(d)(1)(A) of the Bankruptcy Code, provided, however, that the Debtor
will not be discharged of any debt (i) imposed by the Plan; (ii) of a kind specified in
section 1141(d)(6)(A) of the Bankruptcy Code if a timely complaint is filed in accordance with
Rule 4007(c) of the Federal Rules of Bankruptcy Procedure; or (iii) of a kind specified in section
1141(d)(6)(B) of the Bankruptcy Code.

        As of the Effective Date, all persons are hereby permanently enjoined from commencing
or continuing, in any manner or in any place, any action or other proceeding, whether directly,
indirectly, derivatively or otherwise against the Debtor or its estate, on account of, or respecting
any Claims, debts, rights, Actions or liabilities discharged or treated pursuant to the Plan, except
to the extent expressly permitted under the Plan. Upon entry of the Confirmation Order, all
holders of Claims and Equity Interests and other parties in interest, along with their respective
present, future, or former employees, agents, officers, directors, assigns or principals, shall be
enjoined from taking any actions to interfere with the implementation or consummation of the
Plan.

          Section 10.03   Special Provision Regarding Actions Respecting Debtor’s Property
 Rights

        Actions that were commenced in the pre-Petition Date period that include causes of
action for declaratory relief or other relief affecting the Debtor’s rights and interests in personal
property, real property, water rights, or the use thereof, shall be governed by the terms of this
Section as follows:

        In all such Actions, any causes of action against the Debtor for monetary relief will be
treated as General Unsecured Claims in accordance with the terms of this Plan, including without
limitation with regard to treatment under Section 5.03, Allowance or Disallowance under Section
Article VI, and discharge under Article X, and will be subject to the applicable Claims Bar Date
under Error! Reference source not found.. Confirmation of this Plan by entry of the
Confirmation Order will constitute res judicata for all such claims for monetary relief.




                                                  16
4851-5260-9925v13
 Case 18-27705        Doc 134     Filed 06/12/19 Entered 06/12/19 19:49:19              Desc Main
                                  Document      Page 17 of 18


       In all such Actions, any causes of action for declaratory relief or other relief affecting the
Debtor’s rights and interests in personal property, real property, water rights, or the use thereof
may be continued in the applicable non-bankruptcy court of appropriate jurisdiction, and the
Automatic Stay will terminate on the Effective Date in accordance with Section 10.01 hereof.

        Respectfully submitted,

Dated this 12th day of June, 2019.



                                               /s/ David Gray*
                                               David Gray
                                               Managing Member
                                               Sugarloaf Holdings, LLC
                                               Debtor and Debtor in Possession
                                               *with permission


Dated this 12th day of June, 2019.



                                               /s/ Brian M. Rothschild
                                               Brian M. Rothschild
                                               Grace S. Pusavat
                                               Michael R. Brown
                                               PARSONS BEHLE & LATIMER
                                               Attorneys for Sugarloaf Holdings, LLC




                                                 17
4851-5260-9925v13
 Case 18-27705      Doc 134    Filed 06/12/19 Entered 06/12/19 19:49:19      Desc Main
                               Document      Page 18 of 18


                                     PROOF OF SERVICE

    I hereby certify that on June 12, 2019, I caused a true and correct copy of PLAN OF
REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE OF
SUGARLOAF HOLDINGS, LLC to be served by electronic mail to:

    •   David P. Billings dbillings@fabianvancott.com,
        jwinger@fabianvancott.com;mdewitt@fabianvancott.com
    •   Darwin H. Bingham dbingham@scalleyreading.net, cat@scalleyreading.net
    •   P. Matthew Cox bankruptcy_pmc@scmlaw.com
    •   Michael R. Johnson mjohnson@rqn.com, docket@rqn.com;dburton@rqn.com
    •   John T. Morgan tr john.t.morgan@usdoj.gov,
        James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Suzanne.Verhaal@usdoj.gov
    •   Gerald H. Suniville gsuniville@fabianvancott.com, nnelson@fabianvancott.com
    •   United States Trustee USTPRegion19.SK.ECF@usdoj.gov




                                                 /s/ Michael R. Brown
                                                 Michael R. Brown
                                                 PARSONS BEHLE & LATIMER
                                                 Attorneys for
                                                 Debtor Sugarloaf Holdings, LLC




                                            18
4851-5260-9925v13
